Name: 2009/894/EC: Commission Decision of 30 November 2009 on establishing the ecological criteria for the award of the Community eco-label for wooden furniture (notified under document C(2009) 9522) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  marketing;  environmental policy;  consumption
 Date Published: 2009-12-05

 5.12.2009 EN Official Journal of the European Union L 320/23 COMMISSION DECISION of 30 November 2009 on establishing the ecological criteria for the award of the Community eco-label for wooden furniture (notified under document C(2009) 9522) (Text with EEA relevance) (2009/894/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 1980/2000, the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects. (2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria, drawn up on the basis of the criteria drafted by the European Union Eco-labelling Board, are to be established according to product groups. (3) The ecological criteria, as well as the related assessment and verification requirements, should be valid for four years from the date of adoption of this Decision. (4) Measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 The product group wooden furniture shall comprise free-standing or built-in units, which are used for storing, hanging, lying, sitting, working and eating of domestic furniture, whether for indoor or outdoor use, or used indoors for business purposes. Business purposes shall include office and school furniture as well as furniture for restaurants and hotels. The following conditions shall be fulfilled: (a) The product shall be made of at least 90 % w/w solid wood or wood-based materials. Glass, if easily replaceable in case of damage or breakage, may be excluded from the weight calculation as may technical equipment and fittings. (b) The weight of any individual material, other than solid wood and wood-based materials, shall not exceed 3 % of the total weight of the product. The total combined weight of such materials shall not exceed 10 % of the total weight of the product. Article 2 In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000, an item of wooden furniture must fall within the product group wooden furniture as defined in Article 1 of this Decision and must comply with the ecological criteria set out in the Annex. Article 3 The ecological criteria for the product group wooden furniture, as well as the related assessment and verification requirements, shall be valid for four years from the date of notification of this decision. Article 4 For administrative purposes the code number assigned to the product group wooden furniture shall be 36. Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 237, 21.9.2000, p. 1. ANNEX FRAMEWORK The aims of the criteria These criteria aim in particular at promoting a reduction of the impact of wooden furniture on the environment and on human health throughout its life cycle. More specifically:  the use of materials produced in a more sustainable way;  a reduction of the use of hazardous substances and of emissions of polluting substances;  a product tested for durability Assessment and verification requirements The specific assessment and verification requirements are indicated within each criterion. Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application. Where the applicant is required to provide documentation, analyses test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), etc., as appropriate. Conformity assessment must be performed by appropriate accredited laboratories (where possible) that meet the general requirements of EN ISO 17025. Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications. The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO14001, and Environmental Product Declarations when assessing applications and monitoring compliance with the criteria (note: these declarations and management schemes are not required but encouraged). CRITERIA Exemptions The following exemptions from certain of the criteria on materials shall apply: (i) Materials, other than solid wood and wood-based materials, and other than those covered by the criteria for surface treatment and for the assembly of furniture, which account for less than 3 % of the total weight of the eco-labelled product may be exempt from compliance with wood and wood-based material requirements. (ii) Fixtures, such as screws and nails, and metal hardware for sliding doors and drawers are exempt from compliance with all criteria on materials. Assessment and verification: Appropriate information shall be provided on those materials which are exempted from compliance with certain criteria. The calculation of the percentage of materials which may be exempted shall include the amount of such materials in composite materials, whatever the percentage of the composite material in the final Ecolabelled furniture. The calculation of the total weight shall not include the weight of fixtures. 1. Product Description A description of the product shall be provided (functional description, product name or reference code; if various types of the same product are available a description of the subtypes to which the application applies). Information shall be provided on the total weight of the product, the materials used in the product, including fixtures and fittings, and their respective weight. Assessment and verification: The applicant shall provide a product description to the Competent Body in which the above-described information is included. 2. Hazardous Substances a) No substances or preparations that are assigned, or may be assigned at the time of application, any of the following risk phrases (or combinations thereof) may be added to the wooden product:  R23: (toxic by inhalation),  R24: (toxic in contact with skin),  R25: (toxic if swallowed),  R26: (very toxic by inhalation),  R27: (very toxic in contact with skin),  R28: (very toxic if swallowed),  R39 (danger of very serious irreversible effects),  R40 (limited evidence of a carcinogenic effect),  R42 (May cause sensitisation by inhalation),  R43 (May cause sensitisation by skin contact),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R48 (danger or serious damage to health by prolonged exposure),  R49 (may cause cancer by inhalation),  R50 (very toxic to aquatic organisms),  R51 (toxic to aquatic organisms),  R52 (harmful to aquatic organisms),  R53 (may cause long-term adverse effects in the aquatic environment),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child),  R68 (possible risk of irreversible effects), as laid down in Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1) (Dangerous Substances Directive) and its subsequent amendments, and considering Directive 1999/45/EC of the European Parliament and of the Council (2) (Dangerous Preparations Directive). Alternatively, classification may be considered according to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (3). In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H300, H301, H310, H311, H317 H330, H331, H334, H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341, H370, H372. (b) The product must not contain halogenated organic binding agents, azidirin and polyaziridins as well as pigments and additives based on:  lead, cadmium, chrome (VI), mercury and their compounds,  arsenic, boron and copper,  organic tin. (c) Only flame retardants that are chemically bound into the matrix/material or onto the matrix/material surface (reactive flame retardants) may be used in the product. If the flame retardants used have any of the R-phrases listed below, these reactive flame retardants should, on application, change their chemical nature to no longer warrant classification under any of these R-phrases. (Less than 0,1 % of the flame retardant on the matrix/material may remain in the form as before application.)  R40 (limited evidence of a carcinogenic effect),  R45 (may cause cancer),  R46 (may cause heritable genetic damage),  R49 (may cause cancer by inhalation),  R50 (very toxic to aquatic organisms),  R51 (toxic to aquatic organisms),  R52 (harmful to aquatic organisms),  R53 (may cause long-term adverse effects in the aquatic environment),  R60 (may impair fertility),  R61 (may cause harm to the unborn child),  R62 (possible risk of impaired fertility),  R63 (possible risk of harm to the unborn child),  R68 (possible risk of irreversible effects), as laid down in Directive 67/548/EEC, and its subsequent amendments. Flame retardants which are only physically mixed into the matrix/material are excluded (additive flame retardants). Alternatively, classification may be considered according to Regulation (EC) No 1272/2008. In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, any of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of ingredients and related documentation, such as Safety Data Sheets. 3. Wood and Wood-Based Material Requirements (a) Sustainable Forest management The producer shall have a policy for sustainable wood procurement and a system to trace and verify the origin of wood and tracking it from forest to the first reception point. The origin of all wood shall be documented. The producer must ensure that all wood originate from legal sources. The wood shall not come from protected areas or areas in the official process of designation for protection, old growth forests and high conservation value forests defined in national stakeholder processes unless the purchases are clearly in line with the national conservation regulations.  Until 30 June 2011, for wooden products placed on the market bearing the Ecolabel, at least 50 % of any solid wood and 20 % wood-based materials must originate either from sustainably managed forests which have been certified by independent third party schemes fulfilling the criteria listed in paragraph 15 of the Council Resolution of 15 December 1998 on a Forestry Strategy for the EU and further development thereof, or from recycled materials.  From 1 July 2011, until 31 December 2012 for wooden products placed on the market bearing the Ecolabel at least 60 % of any solid wood and 30 % wood-based materials must originate either from sustainably managed forests which have been certified by independent third party schemes fulfilling the criteria listed in paragraph 15 of the Council Resolution of 15 December 1998 on a Forestry Strategy for the EU and further development thereof, or from recycled materials  From 1 January 2013, for wooden products placed on the market bearing the Ecolabel at least 70 % of any solid wood and 40 % wood-based materials must originate either from sustainably managed forests which have been certified by independent third party schemes fulfilling the criteria listed in paragraph 15 of the Council Resolution of 15 December 1998 on a Forestry Strategy for the EU and further development thereof, or from recycled materials Assessment and verification: For meeting these conditions, the applicant shall demonstrate that any of their wooden Ecolabelled products, when first placed on the market after the dates shown in the criterion will meet the appropriate level of certified wood. If this cannot be demonstrated the competent body will only issue the Ecolabel licence for the period for which compliance can be demonstrated. The applicant shall provide appropriate documentation from the wood supplier indicating the types, quantities and precise origins of wood used in the production of furniture. The applicant shall provide appropriate certificate(s) showing that the certification scheme correctly fulfils the requirements as laid down in paragraph 15 of the Council Resolution of 15 December 1998 on a Forestry Strategy for the EU. Definition: Wood-based materials means material made by binding with adhesives and/or glues one or more of the following materials: wood fibres, and/or stripped or sheared wood sheets, and/or wood residues from forest, plantations, sawn-wood, residues from pulp/paper industry, and/or recycled wood. Wood-based materials comprise: hardboard, fibreboard, medium density fibreboard, particleboard, OSB (Oriented Strand Board), plywood, and panels in solid wood. The term wood-based material also refers to composite materials made from wood-based panels coated by plastics, or laminated plastics, or metals, or other coating materials and finished/semi-finished wood-based panels. Finished or semi-finished wood-based materials, and wood-based materials coated by plastics, or laminated plastic, or metals, or other coating materials shall also comply with the criteria for surface treatment in addition to the criteria set under this section. (b) Recycled wood fibres Post consumer wood, chips or fibres applied in the production of wood-based materials (input), shall at least comply with the provisions in the EPF Industry standard, as reported in paragraph 6 of document EPF Standard for delivery conditions of recycled wood of 24 October 2002. The reference standard table is also appended in the appendix. Assessment and verification: A declaration shall be provided that post-consumer wood is applied in the production of wood-based materials. In addition, test results shall be provided to verify compliance with limit values as laid down in appendix 1. (c) Impregnating substances and preservatives (i) Indoor furniture shall not be impregnated. For all other furniture, where impregnation or preservatives are used, they shall fulfil the requirements on hazardous substances (Section 2). (ii) Solid wood, after logging, shall not be treated with substances or preparations containing substances that are included in any of the following lists:  WHO recommended classification of pesticides by hazard classified as class 1a (extremely hazardous),  WHO recommended classification of pesticides by hazard classified as class 1b (highly hazardous). Moreover, the treatment of wood shall be in accordance with the provisions of Council Directive 79/117/EEC (4) and Council Directive 76/769/EEC (5). Assessment and verification: The applicant shall provide a declaration showing compliance to this criterion, a list of the substances which have been used and a data sheet for each of them. (d) Use of hazardous substances and preparations in the production of wood-based materials In addition to the requirements of Section 2 on hazardous substances, all substances and preparations used in the production of wood-based material shall fulfil the following: (i) Virgin wood shall not be treated with substances or preparations containing substances that are included in any of the following lists:  WHO recommended classification of pesticides by hazard classified as class 1a (extremely hazardous),  WHO recommended classification of pesticides by hazard classified as class 1b (highly hazardous). Moreover, the treatment of wood shall be in accordance with the provisions of Directive 79/117/EEC and Directive 76/769/EEC. (ii) The content of free formaldehyde in products or preparations used in the panels shall not exceed 0,3 % (w/w). The content of free formaldehyde in binding agents, adhesives, and glues for plywood panels or laminated wood panels shall not exceed 0,5 % (w/w). Assessment and verification: The applicant shall provide appropriate declarations verifying that the above requirements are met. For the chemical products used in the production of wood-based materials a Material Safety Data Sheet or equivalent documentation shall be presented containing information on health hazard classification. (e) Formaldehyde emission from untreated raw wood-based materials Wood-based materials are only allowed in a piece of furniture if they comply with the following requirements: (i) Particleboard: the emission of formaldehyde from particle boards in their raw state, i.e. prior to machining or coating, shall not exceed 50 % of the threshold value that would allow it to be classified as E1 according to standard EN 312. Assessment and verification: The applicant and/or his supplier shall provide evidence that the wood-based materials comply with this requirement according to the European standard EN 312-1 (ii) Fibreboard: The formaldehyde measured in any fibreboard used shall not exceed 50 % of the threshold value that would allow it to be classified as class A quality according to EN 622-1. However fibreboards classified as class A will be accepted if they do not represent more than 50 % of the total wood and wood-based materials used in the product. Assessment and verification: The applicant and/or his supplier shall provide evidence that the wood-based materials comply with this requirement according to the European standard EN 622-1. (f) Genetically modified wood The product shall not contain GMO wood. Assessment and Verification: the applicant shall provide a declaration that no GMO wood has been used. 4. Criteria for Surface Treatments Surface treatment refers to the surface treatment process either of single parts/components of furniture or of the furniture as a whole. (a) Surface treatment with plastic and metals Plastics and metal shall be allowed in a percentage up to 2 % of the total weight of the piece of furniture. They must comply with the general requirements on hazardous substances stated in Section 2. Assessment and verification: The applicant shall provide appropriate documentation to show compliance with these criteria. (b) Other surface treatments than plastics and metals This criterion is linked to the coating of the furniture and wood materials. (i) Hazardous substances and preparations (including VOC content) All materials, substances and preparation used must comply with the requirements on hazardous substances set out in section 2. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of ingredients and related documentation, such as Material and Safety Data Sheets. In addition, chemical substances classified as harmful for the environment by the chemical manufacturer/supplier in accordance with Community classification system (28th Amendment to Directive 67/548/EEC) shall comply with one of the 2 following limits:  Chemical substances classified as harmful for the environment in accordance with Directive 1999/45/EC must not be added to substances and preparations for surface treatment. Nevertheless the products may contain up to 5 % volatile organic compounds (VOC) as defined in Council Directive 1999/13/EC (6) (VOC shall mean any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use.). If the product requires dilution, the contents of the diluted product must not exceed the aforementioned threshold values.  The applied quantity (wet paint/varnish) of environmentally harmful substances in accordance with Directive 1999/45/EC shall not exceed 14 g/m2 surface area and applied quantity (wet paint/varnish) of VOC shall not exceed 35 g/m2. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documents to support this declaration, including:  a complete recipe with designation of quantities and CAS numbers for constituent substances,  the test method and test results for all substances present in the product, according to Directive 67/548/EEC,  a declaration stating that all constituent substances have been disclosed,  number of coats and quantity applied per coat per square meter of surface. Method of application: The following standard degrees of effectiveness are used for the purpose of calculating the consumption of surface treatment product and of the applied quantity: Spraying device without recycling 50 %, spraying device with recycling 70 %, electrostatic spraying 65 %, spraying, bell/disk 80 %, roller coating 95 %, blanket coating 95 %, vacuum coating 95 %, dipping 95 %, rinsing 95 %. (c) Formaldehyde Formaldehyde emissions from substances and preparations for surface treatment liberating formaldehyde shall be less than 0,05 ppm. Assessment and verification: The applicant and/or his supplier shall provide a declaration that the above requirement is met, together with information on the formulation of the surface treatment (e.g. Material safety data sheets). (d) Plasticizers If any plasticizer substance in the manufacturing process is applied, phthalates must comply with the requirements on hazardous substances set out in section 2. Additionally DNOP (di-n-octyl phthalate), DINP (di-isononyl phthalate), DIDP (di-isodecyl phthalate) are not permitted in the product. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. (e) Biocides Only biocidal products containing biocidal active substances included in Annex IA to Directive 98/8/EC of the European Parliament and of the Council (7), and authorised for use in furniture, shall be allowed for use. Assessment and verification: The applicant shall provide a declaration that the requirements of this criterion have been met along with a list of biocidal products used. 5. Criteria for the Assembly of Furniture This criterion is linked to the gluing of components included in the assembly of furniture. i.e. adhesives. (a) Hazardous substances in additives and binding agents They must comply with the requirements set out in section 2 on hazardous substances. Assessment and verification: The applicant shall provide appropriate declarations verifying that the above requirements are met. For each chemical product used in the assembly of furniture, a Safety Data Sheet or equivalent documentation shall be presented containing information on health hazard classification. Test reports or a declaration from the supplier shall be provided for the free formaldehyde content. (b) VOC The VOC content of adhesives used in the assembly of furniture shall not exceed 5 % (w/w). (VOC shall mean any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use). Assessment and verification: A declaration shall be provided by the applicant indicating all adhesives used in the assembly of furniture, as well as compliance with this criterion. 6. Criteria for the Final Product (a) Durability and safety The product shall fulfil the requirements on durability, strength, safety and stability in EN standards applicable to the usage of the product. If no EN standard exists, the requirements in ISO standards shall be used. If no EN or ISO standard exists, an evaluation of the product*s durability, strength, safety and stability on the basis of the design and choice of materials shall be performed by an independent test institution. The user manual will provide the list of norms and standards which shall be used for the durability assessment. Given the importance of the durability criterion and in order to improve the durability assessment of a product, an initiative will be taken by the EUEB to promote the adoption of EN durability standards which will have to be available for the next revision of the present criteria. Assessment and verification: The producer shall provide a declaration completed with documentation on the test methods performed by the accredited institution and the test results. (b) Maintenance Maintenance of products shall be possible without organic based solvents. The manufacturer shall guarantee the possibility of acquiring spare part (original functional items or items fulfilling equivalent functions) upon request throughout the actual period of their industrial manufacturing and for a period of 5 years as of the date when production of the relevant range is stopped. Assessment and verification: The applicant and/or his supplier shall provide a declaration completed with documents showing that this criterion is met. (c) Recycling and waste The product must be easily recyclable. A detailed description of the best ways to dispose of the product (reuse, recycling, take back initiative by the applicant, energy production) shall be given to the consumer, ranking them according to their impact on the environment. For each option the precautions to be taken to limit the impact on the environment will have to be clearly stated. Assessment and verification: The applicant and/or his supplier shall provide a sample of the information which will be supplied and a justification of the recommendations. (d) Consumer information The following information shall be supplied with the Ecolabelled product:  Information on the fitness for purpose, on the basis of domestic or contract use (light or heavy, indoor or outdoor);  Information on cleaning and care;  Instruction for the replacement of glass (if any) upon request in case of damage or breakage from manufacturer or retailer;  Instruction that the local authorities should be contacted on the best way to dispose of old furniture and materials;  Instruction for assembly;  Best use from an ergonomic point of view, where relevant;  Name of the species of solid wood;  Indicate any treatments or preservatives that have been used on outdoor products (chemical, biological or physical);  Recommendation that the consumer use EU Ecolabelled products for future preservation of the furniture. Assessment and verification: The applicant shall provide a sample of the information material supplied with the eco-labelled product. (e) Packaging of the final product Packaging must fulfil the following requirements: (i) Made out of one of the following:  easily recyclable material;  materials taken from renewable resources;  materials intended to be reusable, such as textile coverings. (ii) All materials shall be easily separable by hand in recyclable parts consisting of one material (e.g. cardboard, paper, plastic, textiles). Assessment and verification: A description of the product packaging shall be provided on application, together with a corresponding declaration of compliance with these criteria. (f) Information on the packaging The following text shall appear on the packaging: For more information as to why this product has been awarded the Flower, please visit the website: http://www.ecolabel.eu The following text (or equivalent text) shall also appear on the packaging and in the user manual: For more information visit the European Eco-label website. Additional information can be obtained at: name/address of the consumer department of the applicant. Assessment and verification: The applicant shall provide a sample of the products packaging and user manual and of the information supplied with the product, together with a declaration of compliance with each part of this criterion. (g) Information appearing on the eco-label Box 2 of the Eco-label shall contain the following text:  Wood from well managed forests;  restricted hazardous substances;  product tested for durability. Assessment and verification: The applicant shall provide a sample of the product packaging showing the label, together with a declaration of compliance with this criterion. (1) OJ 196, 16.8.1967, p. 1. (2) OJ L 200, 30.7.1999, p. 1. (3) OJ L 353, 31.12.2008, p. 1. (4) OJ L 33, 8.2.1979, p. 36. (5) OJ L 262, 27.9.1976, p. 201. (6) OJ L 85, 29.3.1999, p. 1. (7) OJ L 123, 24.4.1998, p. 1. Appendix Limit values of elements and substances allowed in recycled wood fibres for the production of wood-based materials Elements and compounds Limit values (mg/kg recycled wood-based material) Arsenic 25 Cadmium 50 Chromium 25 Copper 40 Lead 90 Mercury 25 Fluorine 100 Chlorine 1 000 Pentachlorophenol (PCP) 5 Tar oils (benzo(a)pyrene) 0,5